Citation Nr: 1200928	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.L.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  The Board previously adjudicated the Veteran's claim in October 2010.  The Veteran's claim for service connection was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the June 2011 Joint Motion.  

The Court granted the Joint Motion for remand in June 2011 and returned the case to the Board.  The Veteran's attorney withdrew her representation of the Veteran following the Court's action in granting the Joint Motion.  A Veterans Service Organization is now his representative, as reflected on the title page.

The Board wrote to the Veteran in August 2011.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran did not respond to the letter.  His representative acknowledged that the case was to be remanded for further development and reserved further comment until completion of the development.

As discussed below in the Remand section, one basis for the Joint Motion was a change in diagnosis from an examination in May 2009 to an addendum opinion provided in June 2009.  The Veteran was diagnosed with peripheral neuropathy of the right lower extremity in May 2009; however, the examiner stated that the etiology was unknown.  In her addendum of June 2009, the examiner responded to a query from the RO as to whether the Veteran's claimed peripheral neuropathy was due to his service-connected pes planus or due to nonservice-connected intervertebral disc syndrome (IVDS) and radiculopathy.  The examiner decided the Veteran's diagnosis was radiculopathy due to IVDS.  She opined that pes planus did not cause neuropathy.  The Joint Motion noted that the examiner had not addressed a possible relationship between the diagnosed radiculopathy and the Veteran's service-connected disabilities.  

The Board notes that the Veteran was denied service connection for a back disability in June 2004.  A rating decision, dated in August 2004, also denied service connection for a back disability; however, the disability was related to the cervical spine.  The RO again denied service connection for a back disability in November 2005.  The last denial of service connection for a back disability was by way of a rating decision dated in February 2009.  This last denial specifically addressed the diagnosis of IVDS.  

The Board finds that the argument raised by the Veteran's counsel in the Joint Motion raises a claim for service connection for a back disability.  This issue has not been developed or adjudicated by the RO at this time.  The issue is referred to the RO for such further action as may be required.

The Board expresses no determination as to the finality of any the rating decisions noted above.  The determination of finality and whether new and material evidence is required is a matter for the RO to determine in the first instance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen.  Section 3.310(a) addresses whether a service connected disability is the cause of a secondary disability.  The Allen decision provides for consideration of whether a service connected disability aggravates a nonservice connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b) (2011).   

The Veteran submitted his claim for service connection for peripheral neuropathy of the right lower extremity in April 2005.  At that time, the Veteran was service-connected for pes planus with degenerative joint disease (DJD), of the left foot status post triple arthrodesis.  The Veteran was later granted serviced connection for decreased left ankle mobility associated with pes planus with DJD of the left foot, status post triple arthrodesis and decreased left foot cutaneous sensation associated with pes planus with DJD of the left foot status post triple arthrodesis in April 2010.  The Veteran is also service connected for depression and anxiety, as secondary to his service-connected pes planus disability.

The Veteran underwent surgery on his service-connected pes planus in June 2002.  He has maintained that he suffers from peripheral neuropathy in the right lower extremity since that time due to his compensation for pain in his left foot causing more use of his right foot/leg.  There is also evidence of record to show complaints of pain and numbness in the right foot prior to the surgery.  

The Board previously denied the Veteran's claim for service connection in October 2010.  The Board relied on a QTC examination report in denying the Veteran's claim.  The QTC examiner originally examined the Veteran in May 2009.  The examiner noted a history of an electromyography (EMG) study of the feet and a reported diagnosis of neuropathy of the feet.  On physical examination she reported that the Veteran had neuralgia associated with the superficial peroneal and sural nerves.  There was a sensory dysfunction demonstrated by decreased sensation over the medial foot and anteriolateral lower leg and the lateral foot and the lower leg respectively and bilaterally.  

The examiner provided a diagnosis of bilateral peripheral neuropathy of the feet of unknown etiology.  She said the most likely nerve peripheral nerves involved was the bilateral superficial peroneal and sural nerves.  She said the subjective factors were tingling, numbness, abnormal sensation and weakness.  The examiner stated that the objective factors were sensory dysfunction of the bilateral superficial peroneal and sural nerves.  

The examiner provided an addendum to her report in June 2009.  She cited to a request for examination from the RO in making her addendum report.  The request noted that the Veteran had a diagnosis of degenerative disc disease (DDD) and facet osteoarthritis with neural foramina narrowing at L3-L4, L4-L5, and L5-S1.  The examiner was asked to provide an opinion as to the probability that the Veteran's peripheral neuropathy was the result of his service-connected pes planus of the left foot or the DDD and radiculopathy.  

The examiner concluded that the Veteran's bilateral peripheral neuropathy of the lower extremities was caused by radiculopathy and IVDS.  She provided a rationale that, at the time of the examination (May 2009) the Veteran denied having any lower back problems.  She then said that, if the above conditions [DDD of the lumbar spine] were in fact true, then the paresthesia of the feet was not a peripheral neuropathy but a radiculopathy secondary to IVDS from the lower back condition.  She stated that pes planus did not cause a neuropathy.  

The Joint Motion challenged the examination report and addendum by citing the change in diagnoses.  It was noted that the examiner had not provided a review of the Veteran's medical history.  Also, the second opinion was based solely on the question posed to her rather than based on a review of the evidence and examination results and no effort was made to reconcile the competing diagnoses.  In addition, the examiner did not address a possible relationship between the Veteran's neuropathy and his other service-connected disabilities.  Finally, the examiner did not address the issue of whether a service-connected disability aggravated the Veteran's claimed peripheral neuropathy.  

The Board notes that the Joint Motion objected to the examiner not addressing the possible connection between the Veteran's radiculopathy and his service-connected pes planus, or other service-connected disabilities.  That issue was not and is not before the Board.  His claim was and is specifically for peripheral neuropathy.  He claimed the disability for both lower extremities and was granted service connection for the left lower extremity in April 2010.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran has previously been denied service connection for a back disability as noted in the Introduction.  The radiculopathy is associated with a back disability, IVDS, and is not a standalone disability.  See 38 C.F.R. § 4.71a (2011), General Rating Formula for Diseases and Injuries of the Spine that provides for neurologic abnormalities of spine disabilities to be evaluated separately under an appropriate diagnostic code.  Accordingly, the Board must defer to action by the RO in deciding whether the prior rating actions constitute final denials on the issue and whether new and material evidence is required and, if so, has been received in regard to any claimed back disability.  See Bingham v. Principi, 18 Vet. App. 470, 474 (2004) aff'd 421 F.3d 1346 (Fed. Cir. 2005); see also Robinson v. Mansfield, 21 Vet. App. 545, 550.

The Veteran has carried a diagnosis of peripheral neuropathy of the right lower extremity throughout his pending appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (A claimant may still be entitled to service connection for a disability even if that disability may be resolved during the pendency of the claim).  The Board noted that a January 2005 VA nerve conduction study indicated that there was evidence of polyneuropathy of the lower extremities.  Moreover, clinical entries from that time also provide diagnoses of bilateral polyneuropathy of the lower extremities.  Despite the June 2009 addendum change of diagnosis, there is objective evidence of neuropathy of the right lower extremity of record in addition to the Veteran's many subjective complaints.  .

Thus, the question of service connection on a direct basis as well as secondary basis, to include causation and aggravation, must be addressed for peripheral neuropathy of the right lower extremity on remand.  The Veteran must be afforded a new examination.  The examination must be done by a physician with the requisite experience to address the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim since 2010.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination by a physician with the requisite experience to determine the nature and extent of his claimed peripheral neuropathy of the right lower extremity.  The claims folder and a copy of this remand must be made available to the examiner, in conjunction with the examination.  All necessary tests should be conducted which the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.

The examiner is advised that the Veteran has been diagnosed with peripheral neuropathy of the right lower extremity during the pendency of the current appeal.  In particular, an EMG study of January 2005 as well as several clinical entries from that period provide diagnoses of polyneuropathy and peripheral neuropathy.  Should a different diagnosis be determined on examination, the examiner must still address the diagnosis of peripheral neuropathy as required by decision of the Court.

The examiner should fully describe the manifestations of the Veteran's peripheral neuropathy of the right lower extremity.  The examiner is further requested to offer an opinion as to whether it is at least as likely as not that any diagnosed peripheral neuropathy of the right lower extremity is related to the Veterans service.

If there is no relationship to service, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed peripheral neuropathy of the right lower extremity disability is:  1) caused by the Veteran's service-connected left foot, ankle and leg disabilities; or 2) is aggravated by any of those service-connected left foot, ankle and leg disabilities.

The examiner should provide a complete rationale for all conclusions reached.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal, with consideration of the Court's decision in McClain.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


